DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/08/2019, 10/08/2020, 02/18/2021, and 02/18/2021 have been considered by the examiner.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-9, drawn to a powder.
Group II, claim(s) 12-14, drawn to a process.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, characterised in that the alloy is selected from the group consisting of titanium- aluminium alloys, copper-tin alloys, aluminium alloys, steel alloys, and nickel-based alloys, as in claim 6; and 
Species B, whereby the amorphous metal is selected from zirconium-based amorphous metals, copper-based amorphous metals, and iron-based amorphous metals, as in claim 8.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.  

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a powder for an additive manufacturing process, comprising: a) a d2 value of 10 μm or more; b) a d90 value of 200 μm or less; and c) a ELaw/d50 ratio of 0.8 kJ/(kg* μm), whereby ELaw is the avalanche energy and d50 is the mean particle diameter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi et al. Densification and microstructural investigation of Inconel 718 parts fabricated by selective laser melting, Powder Technology, 310, pages 60-66, January 7, 2017, Elsevier B.V., from IDS.  Choi teaches “the IN718 powders were collected and loaded onto a series of ASTM E11 standard sieves in order to obtain a specific particle size range, namely 10–45 μm” (which reads upon “a powder for an additive manufacturing process, comprising: a) a d2 value of 10 μm or more; b) a d90 value of 200 μm or less”, as recited in the instant claim; page 61).  Choi teaches that “the SLM process was carried out using a Concept Laser Mlab-Cusing system, equipped with a 100 W continuous wave (CW) Yb:YAG laser with a beam diameter of 110 μm and wavelength of 1075 nm, and that the IN718 cuboid specimens (10 × 10 × 10 mm, Fig. 1) were manufactured using laser power (P) of 90 W, layer thickness (t) of 25 μm, hatch spacing (h) of 80 μm and laser scanning speeds (v) of between 100 and 1600 mm/s” (which reads upon “an additive manufacturing process”, as recited in the instant claim; page 61).  Choi teaches a nickel-based superalloy, Iconnel ® 718 (page 60).  The instant 
During a telephone conversation with Joseph Rossi on 08/18/21 a provisional election was made without traverse to prosecute the invention of Group I, Species A, claims 1-7 and 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8 and 12-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide support for the claim term “base metals” in claim 4.
Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  37 C.F.R. § 1.84(u)(1).  Instead, the single view should be referred to as “the figure.”  
Appropriate correction is required.

Drawings
Fig.1 is objected to for the following reason.  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  37 C.F.R. 1.84(u)(1).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 contains the limitation “whereby ELaw is the avalanche energy.”  Avalanche energy is not a common parameter used in the art.  No reference handbook lists avalanche energy for commercially available powders.  A calculation method for determining avalanche energy is given in the specification paragraphs [0067]-[0072].  The avalanche energy will be interpreted in light of the given calculation method.  The USPTO is unable to calculate or estimate avalanche energy for any given powder.  Accordingly, the burden is shifted to the Applicant to show that the prior art powders would not inherently have the claimed property, otherwise, a prima facie case of anticipation, or in the alternative, of obviousness has been established (MPEP § 2112(II-III).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of an ELaw/d50 value of 0.65 kJ/(kg*µm) or less, and the claim also recites 0.5 kJ/(kg*µm) or less which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dudon et al. (US 20160369407 A1).  
Regarding claims 1-6, Dudon teaches “cold spraying a metal powder” (which reads upon “a powder for an additive manufacturing process”, as recited in the instant claim; abstract).  Dudon teaches that “powder presenting grain size defined by d10=45 μm and d90=90 μm” (which reads upon “a d2 value of 10 μm or more; b) a d90 value of 200 μm or less”, as recited in the instant claim; paragraph [0062]).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of a d2 value of 10 μm or more overlaps the range disclosed by the prior art of d10=45 μm.  Accordingly, the prior art renders the claim obvious.  Dudon teaches that “these materials may include the following metal powders: NiAl, NiCrAl, NiCrAlY, CuNiIn, CuAl, and Co-based alloys” (which reads upon “metal, precious metals and base metals, alloy, and aluminium alloys, and nickel-based alloys”, as recited in the instant claims; paragraph [0033]).  Dudon teaches nickel-based alloys (paragraph [0033]).  The instant specification teaches that “particularly preferred metal alloys can also be selected from aluminium alloys, nickel-based alloys, cobalt-based alloys” (paragraph [0025]).  Dudon is silent regarding an ELaw/d50 ratio of 0.8, or 0.65, or 0.5, kJ/(kg* μm), whereby ELaw is the avalanche energy and d50 is the mean particle diameter.  However, Dudon and the instant specification list overlapping materials as suitable metal powders for additive manufacturing.  Regarding the subject limitation, the USPTO is unable to calculate or estimate avalanche energy for any given powder.  
Regarding claim 7, Dudon teaches “incorporating lubricating varnishes (of the metal-boron nitride or metal-graphite type) in a single powder or indeed in a mixture of two or more powders” (which reads upon “whereby the metal is an amorphous metal”, as recited in the instant claim; paragraph [0033]; boron nitride reads on amorphous).  Additionally, Dudon is silent regarding any of the other metal powders having a crystallinity.  
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. Densification and microstructural investigation of Inconel 718 parts fabricated by selective laser melting, Powder Technology, 310, pages 60-66, January 7, 2017, Elsevier B.V., from IDS.  
Regarding claims 1-6, Choi teaches “the IN718 powders were collected and loaded onto a series of ASTM E11 standard sieves in order to obtain a specific particle size range, namely 10–45 μm” (which reads upon “a powder for an additive manufacturing process, comprising: a) a d2 value of 10 μm or more; b) a d90 value of 200 μm or less”, as recited in the instant claim; page 61).  Choi teaches that “the SLM process was carried out using a Concept Laser Mlab-Cusing system, equipped with a 100 W continuous wave (CW) Yb:YAG laser with a beam diameter of 110 μm and wavelength of 1075 nm, and that the IN718 cuboid specimens (10 × 10 × 10 mm, Fig. 1) were manufactured using laser power (P) of 90 W, layer thickness (t) of 25 μm, hatch 
Regarding claim 9, Choi teaches the method of claim 1 as stated above.  Choi teaches that “the IN718 powders were collected and loaded onto a series of ASTM E11 standard sieves in order to obtain a specific particle size range, namely 10–45 μm” (page 61).  Choi teaches sieves.  It would have been obvious to one of ordinary skill in the art to use more sieves in order to obtain a powder with a tighter range of diameters, such as within the claimed range, in order to produce a powder of more uniform size.  Additionally, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/13/12-12/17/21; Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16-22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/REBECCA JANSSEN/Primary Examiner, Art Unit 1733